


116 HR 2137 IH: Motorsports Fairness and Permanency Act of 2019
U.S. House of Representatives
2019-04-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS1st Session
H. R. 2137
IN THE HOUSE OF REPRESENTATIVES

April 8, 2019
Mr. Thompson of California (for himself, Mr. Reed, and Mr. Posey) introduced the following bill; which was referred to the Committee on Ways and Means

A BILL
To amend the Internal Revenue Code of 1986 to make permanent the 7-year recovery period for motorsports entertainment complexes.

 
1.Short titleThis Act may be cited as the Motorsports Fairness and Permanency Act of 2019. 2.7-year recovery period for motorsports entertainment complexes made permanent (a)In generalSection 168(i)(15) of the Internal Revenue Code of 1986 is amended by striking subparagraph (D). 
(b)Effective dateThe amendment made by this section shall apply to property placed in service after December 31, 2017.  